Citation Nr: 1546862	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  12-16 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include PTSD.


REPRESENTATION

Appellant represented by:	William Darden, One-Time Representative


WITNESSES AT HEARING ON APPEAL

Appellant and friend (who testified by phone)


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decisions of the Department of the Veteran Affairs (VA) Regional Office (RO). 

In September 2015, the Veteran testified regarding this matter at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 

The Veteran initially filed a claim of entitlement to service connection for PTSD.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims clarified how the Board should analyze claims for PTSD and other acquired psychiatric disabilities.  As emphasized in Clemons, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Upon review of the evidence, which shows diagnoses of PTSD related to military sexual trauma, and identity problems, the Board has re-characterized the issue as shown on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends she has PTSD, attributable to a military sexual assault that occurred during service.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The law provides that if a PTSD claim is based on an in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Gallegos v. Peake, 22 Vet. App. 329 (2008); see 38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crises centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavioral changes following the claimed assault is one type of relevant evidence that may be found in these alternate sources.  Examples of behavioral changes that may constitute credible evidence of a stressor include, but are not limited to: request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavioral changes.  38 C.F.R. § 3.304(f)(5).  In cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-280 (1999).

Additionally, under 38 C.F.R. § 3.304(f), VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for claims involving an in-service personal assault, after-the-fact medical evidence can be used to establish a stressor.  See id; Patton, 12 Vet. App. at 278.  

Service treatment records do not reflect that she was treated for a psychiatric disability during active service, or that she complained of any injuries that may be attributable to a physical or sexual assault.  Both her September 1983 separation examination and report of medical history note no psychiatric problems.  

The Veteran asserts in her July 2010 claim that during active duty from 1980 to 1983, she was sexually assaulted by another woman.  These incidents occurred for one and a half years.  She reported the situation to her company commander on numerous occasions.  The woman who was assaulting her was later transferred from Baumholder, West Germany, to Stugart, West Germany.  She elaborated in a November 2010 statement that from 1981 to 1982 in Baumholder, West Germany, she was assaulted by a woman named D. G.  After she returned from the military, the Veteran was still haunted by the assaults.  She experienced depression, substance abuse, alcohol, drugs, breakup of primary relationship (divorce), changes in performance and evaluations, and request change of duty assignment due to these alleged assaults.  In another November 2010 statement, she states Captain H. was aware of the situation and never acted upon it until the alleged assailant and the Veteran became embroiled in many fights.  This was when the alleged assailant was finally transferred.  

VA mental health clinical records, from January 2011 to April 2012 reveal that the Veteran underwent psychotherapy sessions with a licensed clinical social worker.  These records details the Veteran's reported the assault began while she was in the 8th Infantry Division HHC 708th Maintenance Battalion.  The Veteran reported the alleged assailant was in her company and they lived in the same barracks.  The alleged assailant had befriended her and several months later arranged to be her roommate.  They were roommates for about two months then the alleged assailant made her first sexual overture to her.  During the forced relationship, she started using drugs and alcohol and used for 16 years.  She further states she experienced job instability and a poor and distance relationship with her daughter.  The Veteran reported the alleged assailant requested to be reassigned and was sent to Fort Riley.  The Veteran also requested to be reassigned, but completed her 18 month assignment at the duty station.  The Veteran was diagnosed with PTSD related to military sexual trauma.  

The Veteran submitted a statement in June 2011 from a fellow solider, G.E.H., who states he was stationed with the Veteran in Baumholder, West Germany, under the 8th Infantry Division HHC 708th Maintenance Battalion.  They were located at this location from 1981-1983.  He was friends with the Veteran.  

The Veteran further contends in a June 2012 statement that she informed her base superiors, Captain B.H. and First Sergeant W.D.W. of the abuse.  In 2013, the Veteran submitted lay statements from her daughter, friend, sister, and fellow ministry member discussing the Veteran's unhappiness and troubled behavior after the alleged assault period.  

The Veteran avers in an August 2013 statement that during service she started acting out and after service she had a criminal history, which further supports her claim for PTSD.  In September 2015 the Veteran submitted an April 1983 service personnel record that states the Veteran's rank had been reduced to PV2/E2.  She further submitted another service personnel record that was dated October 1981, but was otherwise illegible.  She identified it as an Article 15 she received in Germany after the alleged assault.  Additionally, she submitted her civilian criminal record report, which indicates numerous offenses since 1986.  

During her September 2015 Board hearing, G.E.H. testified by phone, stating he saw the Veteran being attacked by the alleged assailant numerous times.  He elaborated that other people saw the events, but did not get involved.  He reported these events to his superiors, specifically first sergeant W.D.W. and company commander B.H.  He believed there was a connection between the B.H. and the alleged assailant.  The Veteran stated these assaults occurred until the alleged assailant, who was a private first class, was transferred out sometime between January 1982 and July 1982.  

Additionally, in September 2015 she submitted another statement from G.E.H., in which he states he witnessed the Veteran being physically assaulted by the alleged assailant.  He further notes that he was told by other soldiers that the alleged assailant could "get away with murder," as her and the company commander were closer friends.  In another statement by G.E.H. submitted in September 2015, he notes the Veteran told him about the sexual assaults and he reported these incidents to the first sergeant, who retired shortly after, then reported it to the new first sergeant.  When nothing was done he reported it to his section sergeant, who set up an appointment with his company commander Captain B.H.  G.E.H. explains he waited a few weeks then requested to see the ballation commander and waited several months, but the matter was never looked into.  

While the Veteran has been seen by a VA licensed clinical social worker who has diagnosed the Veteran with PTSD related to the claimed in-service sexual assault trauma, the Veteran has yet to undergo an psychiatric examination by a VA psychiatrist or psychologist.  In light of the Veteran's complaints of an in-service sexual assault, her mental health treatment containing diagnoses of an acquired psychiatric disorder since service, service personnel records showing disciplinary actions, criminal record since service, and statements from G.E.H., the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any additional  evidence relevant to mental health that may have come into existence since the claims folder was last before the AOJ.

2. Schedule the Veteran for an appropriate VA psychiatric examination for the purpose of ascertaining the nature and etiology of the claimed psychiatric disorder.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.   For any and all diagnosed psychiatric disorder(s), the examiner shall offer an  opinion as to the following questions:

Is it at least as likely as not (at least a 50 percent probability) that any diagnosed psychiatric disabilities began during or was caused by her active duty service? Specifically, is it at least as likely as not that the Veteran has PTSD as a result of military sexual assault trauma?  Why or why not? 

Note: The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A rationale for all medical opinions shall be provided.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. Then, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




